UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-7878


JOHN L. MILLS, a/k/a John Lewis Mills,

                Petitioner - Appellant,

          v.

WARDEN LIEBER CORRECTIONAL INSTITUTION,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.   Timothy M. Cain, District Judge.
(9:15-cv-00654-TMC)


Submitted:   February 25, 2016               Decided:    March 2, 2016


Before SHEDD and    HARRIS,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


John L. Mills, Appellant Pro Se.     Donald John Zelenka, Senior
Assistant   Attorney  General,   Melody  Jane   Brown,  Assistant
Attorney General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     John L. Mills seeks to appeal the district court’s order

denying relief on his 28 U.S.C. § 2254 (2012) petition and the

order denying his second motion for an extension of time to file

objections to the magistrate judge’s report and recommendation.

We dismiss the appeal.

     Parties       are       accorded   30        days   after      the    entry     of    the

district court’s final judgment or order to note an appeal, Fed.

R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                               “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”       Bowles v. Russell, 551 U.S. 205, 214 (2007).

     The district court’s order denying relief on Mills’ § 2254

petition was entered on the docket on October 7, 2015.                                     The

notice of appeal was filed on November 9, 2015. *                              Because Mills

failed   to   file       a    timely    notice      of     appeal    or    to     obtain   an

extension     or   reopening       of   the       appeal    period,       we    dismiss    the

appeal   of     the      order     denying         § 2254     relief       for     lack     of

jurisdiction.


     * For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).


                                              2
    Turning     to    Mills’   appeal     of   the    district         court’s   order

denying his motion for an extension of time, we confine our

review to the issues raised in the Appellant’s brief.                        See 4th

Cir. R. 34(b).       Because Mills’ informal brief does not challenge

the basis for the district court’s disposition of the second

motion for an extension of time, Mills has forfeited appellate

review of that order.          Accordingly, we deny a certificate of

appealability     and   dismiss    that     portion        of    the   appeal.      We

dispense   with      oral   argument      because         the    facts    and    legal

contentions   are     adequately   presented         in    the   materials       before

this court and argument would not aid the decisional process.



                                                                           DISMISSED




                                        3